DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 4 (figs. 4B and 8B) and Subspecie i (Figs. 3A and 3B) directed to claims 1-12 and 18-24 in the reply filed on 10/7/2022 is acknowledged.

Claims 3 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 18 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US Patent 5477204).

Regarding claim 1 – Li teaches a printed circuit board (structure shown in fig. 1 having substrate 101 and traces 111, 115, 105, 113, 124 & 126), comprising: a signal trace layer (113 with terminal 112 & 115 with terminal 114 [column 3 lines 26-27] Li states, “The input port includes an input terminal 112 which may be coupled to a signal”) comprising: a signal trace (combination of traces 113 and 115) comprising a first portion (113) and a second portion (115), wherein the first (113) and second (115) portions of the signal trace are disjoint (see fig. 1), a first component pad (116 [column 3 lines 50-51] Li states, “terminals 116, 118, 120, and 122”) coupled to the first portion (113) of the signal trace, and a second component pad (120) coupled to the second portion (115) of the signal trace; and a reference plane (102 [column 1 lines 66-67] Li states, “Surrounding the top surface is a ground runner 102”) situated under the signal trace layer ([columns 1 & 2 lines 62-65 & 40-42] Li states, “The substrate 101 includes a top surface and a bottom surface. The top surface is shown to be the surface where runners 124 and 126 are disposed… ports 112 and 114, respectively via runners 113 and 115 on the bottom surface”), wherein the reference plane (102) comprises a dual-spiral common-mode filter (see runners 124 and 126 [Abstract] Li states, “The two runners (124 and 126) have substantially the same width and the same length and run from one segment of the substrate to another forming two spirals”), wherein at least part of the dual-spiral common-mode filter (runners 124 and 126) is situated under at least a portion of (a) the first component pad (116), (b) the second component pad (120), or (c) both (a) and (b) (see fig. 1), wherein the dual-spiral common-mode filter (runners 124 and 126) comprises a first spiral portion connected to a second spiral portion (claimed structure shown in figure 1).

Regarding claim 5 – Li teaches the printed circuit board recited in claim 1, wherein each of the first and second spiral portions has a substantially rectangular shape ([column 3 lines 19-20] Li states, “In the preferred embodiment, rectangular spirals are used to conserve space”).

Regarding claim 8 – Li teach the printed circuit board recited in claim 1, wherein a pattern width of the dual-spiral common-mode filter (see “dual-spiral common-mode filter with runners 124 and 126 shown in figure 1) is between approximately 0.05 mm and approximately 0.15 mm ([column 2 lines 2-4] Li state, “flat runners 124 and 126 having equal length and equal width. In the preferred embodiment, the width of 5 mills”; 5 mils = .127 mm).

Regarding claim 18 – Li teaches a printed circuit board (structure shown in fig. 1 having substrate 101 and traces 111, 115, 105, 113, 124 & 126), comprising: a signal trace layer (113 with terminal 112 & 115 with terminal 1114 [column 3 lines 26-27] Li states, “The input port includes an input terminal 112 which may be coupled to a signal”) comprising at least one signal trace (combination of traces 113 & 115); a reference plane (102 [column 1 lines 66-67] Li states, “Surrounding the top surface is a ground runner 102”) comprising a dual-spiral common-mode filter (see runners 124 and 126 [Abstract] Li states, “The two runners (124 and 126) have substantially the same width and the same length and run from one segment of the substrate to another forming two spirals”), wherein the dual-spiral common-mode filter (runners 124 and 126) comprises a pattern comprising a first spiral portion (left spiral portion) connected to a second spiral portion (right spiral portion) by a connector portion (connector portion shown between the two spiral portions shown in figure 1); and an insulating layer (101 [column 3 lines 37-38] Li states, “substrate 101 is cut to a desired shape preferably square from a ceramic base material”) disposed between the signal trace layer (113 with terminal 112 & 115 with terminal 114) and the reference plane (102), wherein the dual-spiral common-mode filter is situated below the at least one signal trace (claimed structure shown in figure 1).

Regarding claim 24 – Li teach the printed circuit board recited in claim 18, but fails to teach wherein a pattern width (fig. 1, see pattern width of patterns 124/126) of the dual- spiral common-mode filter is between approximately 0.05 mm and approximately 0.15 mm ([column 2 lines 2-4] Li state, “flat runners 124 and 126 having equal length and equal width. In the preferred embodiment, the width of 5 mills”; 5 mils = .127 mm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Pai et al. (US PG. Pub. 2011/0298563).

Regarding claim 2 – Li teaches the printed circuit board recited in claim 1, but fails to teach wherein a spiraling direction of the first spiral portion is opposite a spiraling direction of the second spiral portion.
 	Pai teaches a printed circuit board (fig. 1, 10 [paragraph 0010] Pai states, “printed circuit board (PCB) 10”) having a dual-spiral common-mode filter (260 [paragraph 0011] Pai states, “common mode filter 260”) having a first (262) and second (266) spiral portion wherein a spiraling direction (counterclockwise) of the first spiral portion (262) is opposite a spiraling direction (clockwise) of the second spiral portion (266).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the dual-spiral common-mode filter having a first and second spiral portion as taught by Li with the dual-spiral common-mode filter having the first and second spiral portion having opposite spiraling directions as taught by Pai because Pai states regarding its common-mode filter, “Therefore, the common mode filter 260 can effectively prevent common mode signals from passing through the pair of differential transmission lines 110 and 120.” [paragraph 0013].

Regarding claim 4 – Li teaches the printed circuit board recited in claim 1, but fails to teach wherein the first and second spiral portions are approximate mirror images of each other.
 	Pai teaches a printed circuit board a printed circuit board (fig. 1, 10 [paragraph 0010] Pai states, “printed circuit board (PCB) 10”) having a dual-spiral common-mode filter (260 [paragraph 0011] Pai states, “common mode filter 260”) having a first (262) and second (266) spiral portion wherein the first (262) and second (266) spiral portions are approximate mirror images of each other (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the dual-spiral common-mode filter having a first and second spiral portion as taught by Li with the dual-spiral common-mode filter having the first and second spiral portion being mirror images of each other as taught by Pai because Pai states regarding its common-mode filter, “Therefore, the common mode filter 260 can effectively prevent common mode signals from passing through the pair of differential transmission lines 110 and 120.” [paragraph 0013].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of O’Brien et al. (US PG. Pub. 2019/0207579).

Regarding claim 6 – Li teaches the printed circuit board recited in claim 5, but fails to teach wherein an aspect ratio of the dual-spiral common-mode filter is between 1 and approximately 6.
 	O’Brien teaches a filter wherein the aspect ratio of the filter is considered ([paragraph 0038] O’Brien states, “The aspect-ratio of the spiral RF-filter structure can be designed as appropriate for particular physical and electrical considerations”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having a dual-spiral common-mode filter as taught by Li with the aspect ratio being considered as taught by O’Brien because O’Brien states, “the design of the RF filter depends on a number of factors including, for example, power-handling capability, wire-current handling capacity, frequency of operation, tolerable RF-parasitic effects, high-voltage guidelines, and heat-dissipation requirements” [paragraph 0038].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the aspect ratio of the dual-spiral common-mode filter being between 1 and approximately 6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This aspect ratio optimizes the features as discussed by O’Brien above such as power handling capabilities, frequency of operation, head-dissipation, etc. 

 	Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li

Regarding claim 7 – Pai in view of Kanno teach the printed circuit board recited in claim 1, but fails to teach wherein an overall length of the dual-spiral common-mode filter is between approximately 10 mm and approximately 25 mm.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the overall length of the dual-spiral common-mode filter being between approximately 10 mm and approximately 25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Li states regarding controlling the length of the pattern, “The length of the runners is dependent on the operating frequency of the transformer 100… this relation between the length and the operating frequency is desirable because the energy of the standing wave would be confined to the central area of the substrate 101. This confinement results in less leakage of energy hence minimum insertion loss” [column 2 lines 5-13]. 

Regarding claim 19 – Li teach the printed circuit board recited in claim 18, but fails to teach wherein a length of the pattern is between approximately 10 mm and approximately 25 mm.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the length of the pattern being between approximately 10 mm and approximately 25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Li states regarding controlling the length of the pattern, “The length of the runners is dependent on the operating frequency of the transformer 100… this relation between the length and the operating frequency is desirable because the energy of the standing wave would be confined to the central area of the substrate 101. This confinement results in less leakage of energy hence minimum insertion loss” [column 2 lines 5-13]. 

 	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xing et al. (US PG. Pub. 2018/0376580).

Regarding claim 12 – Li teaches the printed circuit board recited in claim 1, but fails to teach a data storage device comprising the printed circuit board recited in claim 1.
 	Xing teaches a printed circuit board having common-mode filters ([paragraph 0009] Li states, “Disclosed herein are common-mode filters embedded into the layers of a PCB”) and a data storage device ([paragraph 0009] Xing states, “devices comprising such PCBs (e.g., data storage devices such as hard disk drives)”) comprising the printed circuit board (see figs. 1-3C).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having a dual-spiral common-mode filter as taught by Li with the printed circuit board having a common-mode filter being in a data storage device as taught by Xing because Xing states, “The disclosed filters are compact and have wide common-mode rejection bands to allow filtering of one or more single-ended or differential signal lines without degrading the transmitted signal, requiring the use of surface-mounted components, or increasing the cost of the PCB” [paragraph 0009].

Claim(s) 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. in view of Kanno et al. (US PG. Pub. 2006/0022772).

Regarding claim 18 – Pai teaches a printed circuit board (fig. 1, 10 [paragraph 0010] Pai states, “printed circuit board (PCB) 10”), comprising: a signal trace layer (100 [paragraph 0010] Pai states, “signal layer 100”) comprising at least one signal trace (110/120 [paragraph 0011] Pai states, “transmission lines 110 and 120”); a reference plane (200 [paragraph 0011] Pai states, “ground layer 200”) comprising a dual-spiral common-mode filter (260 [paragraph 0010] Pai states, “common mode filter 260”; see plural coils 268), wherein the dual-spiral common-mode filter comprises a pattern comprising a first spiral portion (262) connected to a second spiral portion (266) by a connector portion (230); an additional layer ([paragraph 0010] Pai states, “It may be understood that the PCB 10 also includes other layers, such as a power layer.”) disposed within the printed circuit board; wherein the dual-spiral common-mode filter is situated below the at least one signal trace (claimed structure shown in figure 1).
 	Pai fails to teach explicitly wherein an insulating layer is disposed between the signal trace layer and the reference plane.
 	Kanno teaches a structure (fig. 11(a)-11(b) [title] Kanno states, “RF Circuit Component and RF Circuit”) having at least one signal trace layer (22 [paragraph 0010] Kanno states, “signal conductor line 22”), and a reference plane (23 [paragraph 0010] Kanno states, “grounded conductor layer 23”) comprising a dual-spiral common-mode filter (25 [paragraph 0149] Kanno states, “the conductor layers (such as the spiral conductors) of the resonators 25”); wherein an insulating layer (21 [paragraph 0010] Kanno states, “dielectric substrate 21”) is disposed between the signal trace layer (22) and the reference plane (23).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having a signal trace layer and a dual-spiral common-mode filter situated below the signal trace layer as taught by Pai with the explicit insulating layer between the signal trace layer and the dual-spiral common-mode filter as taught by Kanno because Kanno states, “A dielectric substrate 21 made of a resin material with a dielectric constant of 3.9” [paragraph 0152]. A low dielectric constant insulating layer helps in minimizing electric power loss in PCBs in high frequency and power applications.

Regarding claim 20 – Pai in view of Kanno teach the printed circuit board recited in claim 18, wherein a spiraling direction (Pai; fig. 1, counterclockwise) of the first spiral portion (262) is opposite a spiraling direction (clockwise) of the second spiral portion (266).

Regarding claim 21 – Pai in view of Kanno teach the printed circuit board recited in claim 18, wherein the first (Pai; fig. 1, 262) and second (266) spiral portions are approximate mirror images of each other (claimed structure shown in figure 1).

Regarding claim 22 – Pai in view of Kanno teach the printed circuit board recited in claim 18, wherein each of the first (Pai; fig. 1, 262) and second (266) spiral portions has a substantially rectangular shape ([paragraph 0012] Pai states, “The turns of each coil 268 rectangularly spiral in the ground layer 200”).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. in view of Kanno et al. as applied to claim 22 above, and further in view of O’Brien et al. (US PG. Pub. 2019/0207579).

Regarding claim 23 – Pai in view of Kanno teach the printed circuit board recited in claim 22, but fails to teach wherein an aspect ratio of the dual-spiral common-mode filter is between 1 and approximately 6.
 	O’Brien teaches a filter wherein the aspect ratio of the filter is considered ([paragraph 0038] O’Brien states, “The aspect-ratio of the spiral RF-filter structure can be designed as appropriate for particular physical and electrical considerations”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having a dual-spiral common-mode filter as taught by Pai in view of Kanno with the aspect ratio being considered as taught by O’Brien because O’Brien states, “the design of the RF filter depends on a number of factors including, for example, power-handling capability, wire-current handling capacity, frequency of operation, tolerable RF-parasitic effects, high-voltage guidelines, and heat-dissipation requirements” [paragraph 0038].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the aspect ratio of the dual-spiral common-mode filter being between 1 and approximately 6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This aspect ratio optimizes the features as discussed by O’Brien above such as power handling capabilities, frequency of operation, head-dissipation, etc. 

Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. in view of Kanno et al. as applied to claim 18 above, and further in view of Li.

Regarding claim 19 – Pai in view of Kanno teach the printed circuit board recited in claim 18, but fails to teach wherein a length of the pattern is between approximately 10 mm and approximately 25 mm.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the length of the pattern being between approximately 10 mm and approximately 25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Li states regarding controlling the length of the pattern, “The length of the runners is dependent on the operating frequency of the transformer 100… this relation between the length and the operating frequency is desirable because the energy of the standing wave would be confined to the central area of the substrate 101. This confinement results in less leakage of energy hence minimum insertion loss” [column 2 lines 5-13]. 

Regarding claim 24 – Pai in view of Kanno teach the printed circuit board recited in claim 18, but fails to teach wherein a pattern width of the dual- spiral common-mode filter is between approximately 0.05 mm and approximately 0.15 mm.
 	Li teaches a dual-spiral common mode filter (fig. 1, 100) wherein a pattern width (see pattern width of patterns 124/126) of the dual-spiral common-mode filter is between approximately 0.05 mm and approximately 0.15 mm ([column 2 lines 2-4] Li state, “flat runners 124 and 126 having equal length and equal width. In the preferred embodiment, the width of 5 mills”; 5 mils = .127 mm).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having a dual-spiral common-mode filter as taught by Pai in view of Kanno with the pattern width of the dual-spiral common-mode filter is between approximately .05 mm and approximately .15 mm as taught by Li because Li state, “The two runners 124 and 126 are disposed on the top surface of the substrate 101 substantially close to each other via well-known micro strip techniques. The close proximity of the two runners enhances the electromagnetic coupling between them” [column 2 lines 15-19]. Controlling the pattern width allows for enhanced filtering.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847